DETAILED ACTION
Status of Claims
Claims 1 – 15 are pending.
Claims 1, 6, and 11 are independent.
Claims 1 – 15 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: 
Chan et al. (US Patent Application Publication No. 2020/0106890) is cited to teach identifying critical data on a primary storage of a mobile device, where the primary storage is powered by a primary battery component. The critical data is backed up from the primary storage to a secondary storage. A charge level of the primary battery component is detected. It is determined that the charge level of the primary battery component is less than a minimum threshold.
Morning-Smith et al. (US Patent No. 9,977,478) is cited to teach a memory device, comprising a non-volatile memory, an energy store coupled to the non-volatile memory, and a power management module configurable to power up the non-volatile 
Li et al. (US Patent Application Publication No. 2018/0074716) is cited to teach when a data backup apparatus is powered on, a quantity of dead blocks and a quantity of live blocks are counted. After the data backup apparatus is powered off, a proportion occupied by dead blocks corresponding to each sequence access identifier at the power-on time point in a total quantity of sampled cache blocks corresponding to the sequence access identifier, is calculated according to the counted quantities of dead blocks and live blocks that correspond to the sequence access identifier at the time point when the data backup apparatus is powered on.
However, Chan, Morning-Smith, nor Li, neither individually nor in combination, teaches all of the limitations in claim 1, in particularly “… an embedded controller (EC); and a memory storing: a time value corresponding to an amount of time for power to be supplied to the information handling system before powering down the information handling system; and a set of instructions executable by the EC to: determine an amount of information present in the volatile memory; calculate an amount of time needed for the information handling system to move the information from the volatile memory to the persistent memory; and set the time value equal to the calculated amount of time needed for the processor to move the information from the volatile memory to the persistent memory.…”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187